United States Court of Appeals
                      For the First Circuit

No. 12-1942

                          R. SUSAN WOODS,

                       Plaintiff, Appellant,

                                v.

           WELLS FARGO BANK, N.A. AS TRUSTEE FOR FREMONT
      INVESTMENT & LOAN SABR 2005-FR2, MORTGAGE PASS-THROUGH
                   CERTIFICATES, SERIES 2005-FR2,

                       Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Michael A. Ponsor, U.S. District Judge]


                              Before

                    Torruella, Dyk* and Kayatta,
                          Circuit Judges.



     Glenn F. Russell, Jr., with whom Law Office of Glenn F.
Russell, Jr., was on brief for appellant.
     Christopher A. Cornetta, with whom Houser & Allison, APC, was
on brief for appellee.



                          October 9, 2013




*
    Of the Federal Circuit, sitting by designation.
          TORRUELLA, Circuit Judge. There is, by now, a significant

body of commentary on the housing market's most recent boom and

bust.   Little could we add about the development, proliferation,

and ultimate collapse of the mortgage-backed securities market that

has not already been said.       Writing against that background, we

recite here only the most relevant aspects of the market's recent

instability.   At its height, the boom was facilitated by a novel

system of bundling residential mortgages and trading these pooled

mortgages in the form of debt-backed security instruments. Crucial

to the success of this market was Mortgage Electronic Recording

System ("MERS"), a corporate entity that facilitated the pooling

and assignment of mortgages among its member institutions.1

          With the market's bust, as more and more homeowners faced

foreclosures   initiated   not   by   their   original   lenders   but   by

financial institutions with which they had never directly dealt,

MERS's practices came under increasing legal scrutiny.         This case

is a paradigmatic example of that common fact pattern. In 2012, R.


1
  We have previously described the MERS business model in detail.
See Culhane v. Aurora Loan Servs. of Neb., 708 F.3d 282, 286-88
(1st Cir. 2013). In short, MERS functions to streamline the process
of securitization and trading of mortgages. A MERS member, upon
becoming a lender, names MERS as its nominee and the mortgagee of
record and inputs the mortgage into the MERS database.          The
mortgage note can then be assigned freely among MERS members, with
MERS -- as mortgagee of record -- authorizing and memorializing
these trades while circumventing much of the time and paperwork
associated with traditional assignments.      Only when a note is
transferred to a non-MERS member institution does MERS transfer
away its interest as mortgagee, thus ending its involvement in the
assignment process.

                                  -2-
Susan Woods ("Woods"), having fallen behind on her payments, faced

foreclosure on her home mortgage.        The notice of foreclosure did

not come from Woods's lending institution, however, but from an

unknown bank that had purchased her mortgage through a series of

MERS-facilitated assignments.

             Woods challenged the foreclosure on multiple grounds, all

largely predicated on her theory that MERS could not validly assign

her mortgage, and therefore the receiving institution had no legal

interest upon which to foreclose. Woods also brought related state

law claims for fraud and unfair business practices. The district

court    found   these   claims   unavailing   and    dismissed   Woods's

complaint.     Agreeing that the complaint states no plausible claim

for relief, we affirm.

                             I. Background

             On January 26, 2005, Woods executed a promissory note for

$228,000 to Fremont Investment & Loan ("Fremont"), secured by a

mortgage on her Hadley, Massachusetts home.          The mortgage listed

Fremont as the "lender" and MERS as Fremont's "nominee" as well as

the "mortgagee" of record.        As mortgagee, MERS held legal title

over the mortgaged property and, "solely as nominee for [Fremont

and its] successors and assigns," it possessed the power of sale.

The mortgage was recorded in the Hampshire County Registry of

Deeds.




                                   -3-
           The first of several assignments of Woods's mortgage

occurred on October 29, 2007 when, acting in its own name, MERS

transferred the mortgage and note to Wells Fargo Bank, National

Association as Trustee for Fremont Investment & Loan SABR 2005-FR2.

On January 22, 2009, acting this time as nominee for Fremont, MERS

again assigned the mortgage and note to Wells Fargo Bank, National

Association as Trustee for Fremont Investment & Loan SABR 2005-FR2.

Both assignments were timely recorded in the Hampshire County

Registry of Deeds.

           On April 17, 2009, counsel for Wells Fargo Bank, National

Association as Trustee for Fremont Investment and Loan SABR 2005-

FR2 filed notice of its intended foreclosure in Massachusetts Land

Court, seeking a declaration that the sale was not barred by the

Servicemembers Civil Relief Act, 50 U.S.C. app. § 533.          Shortly

thereafter, on July 23, 2009, the mortgage was again assigned.

This time, Wells Fargo Bank, National Association as Trustee for

Fremont Investment and Loan SABR 2005-FR2 transferred all "right,

title, and interest . . . as current holder of the [] Mortgage" to

Wells Fargo Bank, National Association as Trustee for Securitized

Asset   Backed   Receivables   LLC    2005-FR2   Mortgage   Pass-Through

Certificates, Series 2005-FR2 ("Wells Fargo").2




2
   At oral argument, Wells Fargo's counsel explained that this
third transfer served only to "adjust[] the name of the trust,"
with the mortgage remaining in Wells Fargo's possession throughout.

                                     -4-
            The     Massachusetts        Land    Court    granted      Wells     Fargo

permission to sell on June 16, 2010. Subsequently, on July 5, 2011,

Wells Fargo notified Woods of its intent to foreclose.                       At first

proceeding pro se, Woods filed a complaint in Hampshire County

Superior    Court    on   July   29,     2011,    seeking    --   and    ultimately

receiving -- a preliminary injunction to arrest the foreclosure.

After retaining counsel, an amended complaint followed on August 4,

2011.

            This amended complaint alleged that Wells Fargo lacked

valid possession of her mortgage and had provided no evidence that

it held the accompanying note, making any attempted foreclosure

illegal.     Further, Woods claimed that the foreclosure violated a

consent agreement between the State of Massachusetts and Fremont,

which   required     Fremont     to    notify     the    state    of   any     pending

foreclosures and abide by a thirty-day waiting period during which

the Attorney General could arrest foreclosures deemed presumptively

unfair.     The complaint also included claims for common law fraud

and violations of Massachusetts's consumer protection statute.

            After removing the case to federal court, Wells Fargo

filed a motion to dismiss for failure to state a claim.                        Fed. R.

Civ. P. 12(b)(6).         The motion argued that Woods pled no facts

plausibly    showing      that   Wells    Fargo    lacked    legal      standing    to

foreclose, failed to comply with the Fremont consent agreement, or

made false representations actionable as fraud.                    It also argued


                                         -5-
that Woods lacked standing to challenge the assignments of her

mortgage, to which she was not a party, and that her claim for

deceptive business practices was void for failure to abide by a

pre-suit notice requirement.3        The district court granted that

motion on July 3, 2012, concluding that Wells Fargo validly

possessed both the note and mortgage, that Woods did not have

standing to challenge the mortgage's assignment, and that all

requirements of the Fremont consent decree were properly met.

             Woods filed a timely appeal from that decision. Although

her arguments are not always clear, we read her brief as contending

that   the   following   claims   were    plausibly   pled:(1)   Woods   had

standing to challenge the assignments of her mortgage; (2) the

purported assignments were void, making Wells Fargo's attempted

foreclosure illegal under Mass. Gen. Laws ch. 244, § 14; (3) Wells

Fargo did not possess both the note and mortgage at the time of

attempted foreclosure; (4) the attempted foreclosure violated the

terms of Fremont's consent agreement; and (5) Wells Fargo committed




3
  Wells Fargo also pointed to the structure of Woods's complaint,
which pled "injunctive relief" as a "cause of action." Properly
noting that injunctive relief is not a stand-alone cause of action
in Massachusetts, see Payton v. Wells Fargo Bank, N.A., Civ. No.
12-11540-DJC, 2013 WL 782601, at *6 (D. Mass. Feb. 28, 2013)
(collecting cases), Wells Fargo asserted that this error was fatal
to all claims appearing thereunder. While acknowledging Woods's
mistake, we disagree as to its effect. It is sufficiently clear
from the complaint that Woods's claims were intended to proceed
under Mass. Gen. Laws ch. 183, § 21 and id. ch. 244, § 14. We will
review them as such.

                                    -6-
fraud and deceptive business practices under Mass. Gen. Laws ch.

93A.

                          II. Discussion

          We review a dismissal for failure to state a claim under

Rule 12(b)(6) de novo. Feliciano-Hernández v. Pereira-Castillo, 663
F.3d 527, 532 (1st Cir. 2011).   Setting aside any statements that

are merely conclusory, we construe all factual allegations in the

light most favorable to the non-moving party to determine if there

exists a plausible claim upon which relief may be granted. Ocasio-

Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).

          1. Woods's standing to challenge assignments

          Before turning to the merits of Woods's challenge to the

assignment of her mortgage, we must take up the predicate question

of whether she has standing to bring that claim.      The district

court found that she did not, reasoning that Woods was "not a party

to the trust agreement, nor . . . in privity with Fremont." Woods

v. Wells Fargo Bank, N.A., 875 F. Supp. 2d 85, 88 (D. Mass. 2012).

In a case decided subsequent to the district court's order,

however, this court rejected that approach, holding that standing

may be appropriate even where a mortgagor is not party to, nor

beneficiary of, the challenged assignments. Culhane v. Aurora Loan

Servs. of Neb., 708 F.3d 282, 290 (1st Cir. 2013) (assessing

mortgagor's standing based solely on privity "paint[s] with too

broad a brush"). Because Massachusetts law allows for non-judicial


                                 -7-
foreclosures by mortgagees with the power of sale, Culhane reasoned

that   barring      standing    in   all       cases    would     unduly     insulate

assignments;     mortgagors     could      not   challenge       the   validity    of

assignments     either   as    the   defendant         in   a   suit   for   judicial

authorization or as the petitioner in a suit like the present one.

Id. (holding that mortgagors must have standing to bring certain

challenges to assignments in order to protect their "legally

cognizable right" to be secure from unlawful foreclosures).                        On

this basis, Culhane found standing appropriate in instances where

a   mortgagor    "challenge[s]       a   mortgage       assignment     as    invalid,

ineffective, or void," although not where the challenge would

"render [the assignment] merely voidable . . . but otherwise

effective to pass legal title."            Id. at 291.

            Thus, claims that merely assert procedural infirmities in

the assignment of a mortgage, such as a failure to abide by the

terms of a governing trust agreement, are barred for lack of

standing.     Id.    In contrast, standing exists for challenges that

contend that the assigning party never possessed legal title and,

as a result, no valid transferable interest ever exchanged hands.

See    U.S. Bank Nat'l Ass'n v. Ibanez, 458 Mass. 637, 651, 941
N.E.2d 40, 53 (2011) ("[T]here must be proof that the assignment

was made by a party that itself held the mortgage.").                        In this

latter case, the challenge is to the "foreclosing entity's status

qua mortgagee."       Culhane, 708 F.3d at 291; see also Ibanez, 941


                                         -8-
N.E.2d   at    50   ("Any    effort     to   foreclose   by   a   party   lacking

jurisdiction and authority to carry out a foreclosure . . . is

void.") (internal quotation marks omitted).

              While far from a paradigm of clarity, Woods's complaint

appears to set forth just such a challenge.              The complaint alleges

that MERS, as a mere "nominee" for Fremont, never possessed a

legally transferable interest in Woods's mortgage, rendering any

attempted assignments void.            See Culhane, 708 F.3d at 291 ("[The

challenge] is premised on the notion that MERS never properly held

the mortgage and, thus, had no interest to assign. If this were so,

the assignment would be void . . . .").4                 Therefore, under the

framework of Culhane, Woods has standing to challenge whether the

assignments of her mortgage were legally valid.

              Having determined that Woods may bring a challenge as to

the assignments' validity, we now turn to the merits of that claim.

              2. The assignments' validity

              Woods contends that the very premise upon which MERS is

predicated -- that it may remain a mortgagee of record throughout

multiple   transfers        of   an   underlying   promissory     note    --   runs

"counter to the title theory [] nature" of Massachusetts law.                   In


4
   Insofar as Woods's amended complaint also suggests that the
assignments were in violation of the trust's Pooling and Servicing
Agreement, we find that no standing exists as to these alternate
claims, which would render the assignment only voidable.      See,
e.g., Koufos v. U.S. Bank, N.A., 415 B.R. 8, 22 (Bankr. D. Mass.
2009). Given that Woods seems to have forgone this argument in her
appellate brief, we presume that such a deficiency is clear.

                                         -9-
support of this proposition, her complaint recites Massachusetts

law holding that when a mortgage is split from its promissory note

a constructive trust is implied to the benefit of the noteholder.

As such, she asserts that Fremont, as the original lender and

noteholder,   was       the   sole   entity   possessing   a    beneficial,

transferable interest in her mortgage.            MERS, in contrast, held

only a bare legal interest as a "placeholder nominee," rendering it

unable to properly initiate an assignment.

           This argument stumbles while barely out of the gate.           As

an initial matter, Woods's contention that the MERS business model

runs counter to the nature of Massachusetts mortgage law has been

resoundingly rejected by this court. Culhane, 708 F.3d at 291-93

(finding   that   the    MERS   model   "fit[s]   comfortably   within   the

structure of Massachusetts mortgage law"); see also Rosa v. Mortg.

Elec. Sys., Inc., 821 F. Supp. 2d 423, 429 (D. Mass. 2011); In re

Marron, 462 B.R. 364, 374 (Bankr. D. Mass. 2012).               Further, it

ignores the express language of Woods's mortgage, which grants

MERS, as nominee, the "power of sale." "Under Massachusetts law, a

nominee in such a situation holds title for the owner of the

beneficial interest." Culhane, 708 F.3d at 293 (citing Morrison v.

Lennett, 415 Mass. 857, 860-61, 616 N.E.2d 92, 94-95 (1993)).             As

such, when Fremont -- the holder of the beneficial interest --

undertook to transfer the promissory note to Wells Fargo, MERS was




                                     -10-
"authorized   by   the   terms    of   the   contract"    to   transfer   the

underlying mortgage as well.       Id.

          Woods's recitation of traditional mortgage law precepts

regarding the effect of splitting a note from its underlying

mortgage are no more helpful to her cause. It is undoubtedly true,

as Woods asserts, that in Massachusetts an entity that holds a

mortgage but not the associated promissory note holds that mortgage

in an equitable trust for the benefit of the noteholder. Ibanez,
941 N.E.2d at 53-54 (citing Barnes v. Boardman, 149 Mass. 106, 114,

21 N.E. 308, 309 (1889)).         Yet Culhane made clear that MERS's

status   as   an   equitable     trustee     does   not   circumscribe    the

transferability of its legal interest.          Culhane, 708 F.3d at 292

(explaining that where the note and mortgage are split, the

mortgagee retains and may transfer its bare legal interest in the

underlying mortgage). As such, it is clear, and Woods presents no

plausible claim to the contrary, that MERS, as the mortgagee of

record, possessed the ability to assign Woods's mortgage. Id. ("[A]

mortgagee may assign its mortgage to another party."); McKenna v.

Wells Fargo Bank, N.A., 693 F.3d 207, 215 (1st Cir. 2012).

          Woods attempts to set forth an alternative argument that

Wells Fargo's interest is legally invalid because the recorded

assignments through which it purportedly gained possession failed

to account for additional parties with an interest in the mortgage.

The entirety of this argument rests on a single allegation in


                                    -11-
Woods's    complaint:   "Barclays    Bank,    PLC    is   the   'investor'    of

[Woods's] loan, not [Wells Fargo]."5          Even drawing all reasonable

inferences from this factual allegation, however, it falls short of

establishing   any    plausible    claim   upon     which   relief    might   be

granted.

            Woods    fails   to   recognize   that    the   MERS     registry

electronically tracks transfers of a mortgagors' promissory note,

a process which is legally distinct from the assignment and

recordation of mortgage interests in a county registry of deeds.

See Rosa, 821 F. Supp. 2d at 429 ("MERS is named as the mortgagee

of record . . . so that beneficial ownership and servicing rights

of the note may be transferred among MERS members without the need

to publicly record such assignments; instead assignments of the

note are tracked by MERS' electronic system.").                 That Barclays

possessed some interest in the promissory note at some time –- the

registry search is undated –- does not plausibly establish a legal

deficiency in the transfer of that note's underlying mortgage.

There is a chain of recorded assignments which show the mortgage

traveling from Fremont to Wells Fargo, and Woods has offered no



5
   In support of this allegation, Woods appends a printout of a
MERS registry search listing Barclays Bank, PLC as an "investor."
This printout is undated and identifies the underlying mortgage
only by its MERS MIN number.      MERS never clearly defines the
meaning of "investor" in its governing rules. The term is used in
those rules, however, in a manner apparently synonymous with
"beneficial owner." See In re Marron, 455 B.R. 1, 8 n.8 (Bankr. D.
Mass. 2011).

                                    -12-
grounds on which to call the validity or completeness of those

assignments   into    question.    Ibanez, 941 N.E.2d   at   53    ("A

foreclosing entity may provide a complete chain of assignments

linking it to the record holder [to prove it validly holds the

mortgage].").

          3. Wells Fargo's ability to foreclose

          Having found the transfer of Woods's mortgage valid, we

need pause only briefly to make clear that there exists no real

dispute that Wells Fargo is the current possessor of Woods's

promissory note.     Woods does not allege that Wells Fargo does not

own the note.   She instead alleges only that "[a]t no time has

[Wells Fargo] ever adduced any direct evidence that it received a

valid assignment of [her] Note."         In support of its motion to

dismiss, Wells Fargo presented what appears to be the note,

endorsed in blank, at oral argument before the district court and

as an appendix to its motion to dismiss.

          In response, Woods provides no serious challenge to

either the note's authenticity or Wells Fargo's ownership of it.

At oral argument Woods offered only a hypothetical allegation,

absent any factual support, that the note might be forgery.           Even

that weak argument was largely foregone in her appellate brief.

Like the district court before us, we see no need to travel down




                                  -13-
this rabbit hole of baseless suspicion; it is clear no plausible

claim rests at its bottom.6

          Where the note and mortgage are unified at the time of

foreclosure, our inquiry may come to an end.   Eaton v. Fed. Nat'l

Mortg. Ass'n, 462 Mass. 569, 582-84, 969 N.E.2d 1118, 1129-30

(2012) (requiring possession of both the note and mortgage to

properly foreclose).7 Having found no plausible grounds for relief

based on MERS's involvement in the assignment of Woods's mortgage,

we affirm the district court's dismissal of her Mass. Gen. Laws ch.

244, § 14 claim and turn now to the other claims asserted in her

amended complaint.

          4. Fremont's consent agreement

          Woods next asserts that the foreclosure violated the

terms of a consent agreement between Fremont and the Commonwealth

of Massachusetts, requiring Fremont to notify the Attorney General

prior to initiating any foreclosures in the state.   This agreement

was the result of litigation filed by the Massachusetts Attorney

General against Fremont based on unfair and deceptive business



6
  We note also that Woods has stopped paying her mortgage and that
no financial institution other than Wells Fargo has sought to take
action on account of that breach.
7
   Because Wells Fargo reunified the note and mortgage prior to
initiating foreclosure, there is no reason to delve into the
ongoing fray of litigation attempting to demarcate the precise
borders of Eaton's prospective application. Eaton, 969 N.E.2d at
1133; see also HSBC Bank USA, N.A. v. Norris, 83 Mass. App. Ct.
1115, 983 N.E.2d 749 (2013) (unpublished opinion).

                               -14-
practices, Mass. Gen. Laws ch. 93A, stemming from its mortgage

foreclosures in the Commonwealth.            Final Judgment by Consent,

Commonwealth v. Fremont Inv. & Loan, No. 07-4373-BLS1 (Mass. Supp.

Ct. June 9, 2009) (incorporating, verbatim, the terms of an earlier

preliminary injunction arresting Fremont's foreclosures absent

Attorney General review).8      As relevant to this appeal, the consent

agreement contains language mandating that Fremont receive approval

by the Attorney General prior to proceeding with any foreclosure in

the Commonwealth:

              Before initiating or advancing a foreclosure
              on any mortgage loan originated by Fremont
              . . . Fremont shall first give the Attorney
              General 30 days advance written notice so that
              the Attorney General can verify that the
              proposed foreclosure falls outside the scope
              of this [agreement]. If the Attorney General
              has not given written notice of an objection
              to Fremont by the 30th day . . . Fremont may
              proceed with the foreclosure.

Id. slip op. at 10 (emphasis added).

              Wells Fargo presented to the district court a letter,

dated March 10, 2009, informing the Attorney General of its

intention to foreclose. Woods contends, however, that absent proof

of   return    correspondence   from   the   Attorney   General   expressly

showing that it consented to the foreclosure, her claim that Wells


8
   The requirement that Fremont-originated mortgages be reviewed
prior to foreclosure originated in a February 28, 2008 order by the
Massachusetts Superior Court. It is this order that was in effect
at the time Wells Fargo sought clearance to foreclose on Woods's
mortgage. The order was incorporated, in full, into the court's
subsequent consent judgment.

                                   -15-
Fargo violated the agreement must be allowed to proceed.                  This

argument strays far wide of its mark.         The language of the consent

decree unambiguously requires return correspondence only if the

Attorney General wishes to preclude foreclosure.               In contrast,

where   the    Attorney   General    does   not   wish   to   forestall   the

proceedings,     the   agreement's    terms   make    clear   that   silence

suffices.       As such, we agree with the district court that a

response was not required, and Woods cannot craft a colorable claim

from its absence.

              Moreover, nothing in the consent agreement appears to

create a private right of action on which Woods or similarly

situated plaintiffs could challenge compliance with its terms.              In

fact, in its final form the agreement explicitly disclaims the

creation of any private right of action.             Id. slip op. at 16.

Although we need not rest on this issue, having found no facts

plausibly suggesting a violation occurred, we note that it is far

from clear how any such violation could be enforced by private

litigants, regardless.

              5. Woods's fraud and Chapter 93(a) claims

              Woods predicates her claim of fraud on the allegation

that Wells Fargo "intentionally made statements . . . that [it] was

the 'holder' of her mortgage with entitlement to the rights to her

monthly mortgage payments, and the related right to foreclose."

Further, she alleges that these statements caused her "direct" and


                                     -16-
"pecuniary" injury as a result of the encumbrance placed on her

property by Wells Fargo's attempts to enforce the mortgage debt.

            Under       Massachusetts      law,     fraud       requires    that     the

defendant made a knowingly false statement concerning a material

matter    that    was    intended    to,    and    did     in    fact,     induce   the

plaintiff's reliance and, through that reliance, created an injury.

Russell v. Cooley Dickinson Hosp., Inc., 437 Mass. 443, 458, 772
N.E.2d 1054, 1066 (2002).           A claim of fraud must also satisfy the

particularity requirements set forth in Fed. R. Civ. P. 9(b),

mandating "specifics about the time, place, and content of the

alleged    false    representations."             Juárez    v.    Select    Portfolio

Servicing, Inc., 708 F.3d 269, 279-80 (1st Cir. 2013) (quoting

United States ex rel. Rost v. Pfizer, Inc., 507 F.3d 720, 731 (1st

Cir. 2007) (internal quotation marks omitted).

            Although Woods's complaint includes a basic recitation of

the elements of fraud, she does not indicate when, where, and how

often     the    allegedly    false     statements         were    made     or     what,

specifically, was stated. She also fails to state the specific

nature of the resulting harm, indicating only that it was of a

monetary nature.         Finally, the complaint is wholly silent on the

issue of her actual reliance.           This vague pleading falls short of

Rule 9(b)'s particularity requirement.               Hayduk v. Lanna, 775 F.2d
441, 444 (1st Cir. 1985) ("[M]ere allegations of fraud, . . .

averments to conditions of mind, or referrals to plans and schemes


                                        -17-
are too conclusional to satisfy the particularity requirement.

. . ."); see also Juárez, 708 F.3d at 280 (dismissing a claim of

fraud based on an allegedly wrongful foreclosure for failure to

specifically plead facts showing detrimental reliance).

             Woods's claim further fails for lack of scienter. N. Am.

Catholic Educ. Programming Found., Inc. v. Cardinale, 567 F.3d 8,

13 (1st Cir. 2009) ("The Courts have uniformly held inadequate a

complaint's general averment of the defendant's 'knowledge' of

material falsity, unless the complaint also sets forth specific

facts that make it reasonable to believe that defendant knew that

a   statement     was    materially      false      or    misleading."       (quoting

Greenstone v. Cambex Corp., 975 F.2d 22, 25 (1st Cir. 1992)

(internal quotation marks omitted)).                Our conclusion that Woods

failed to plausibly plead that Wells Fargo did not legally possess

her mortgage is thus fatal to her fraud claim as well.                        Without

factual allegations sufficient to suggest illegality occurred, we

are necessarily left without allegations sufficient to suggest

Wells Fargo knew of such illegality.                     We therefore affirm the

dismissal of Woods's claim of fraud.

             Woods's     claim   under    Chapter        93A   was    also   properly

dismissed.      Massachusetts law protects consumers from "unfair or

deceptive    acts   or    practices      in   the   conduct      of   any    trade   or

commerce."      Mass. Gen. Laws. ch. 93A, § 2.                 What constitutes an

unfair or deceptive practice requires an individualized, "fact-


                                      -18-
specific" inquiry.   Arthur D. Little, Inc., v. Dooyang Corp., 147
F.3d 47, 55 (1st Cir. 1998) (internal quotation marks and citation

omitted).   Generally, however, the facts must illustrate something

beyond a mere good faith dispute, failure to pay, or simple breach

of contract.   Id. at 55-56 (citations omitted).      In relation to a

foreclosure proceeding, therefore, "[i]t is not enough in the

context of Chapter 93A [] to allege that defendants foreclosed

. . . in violation of Massachusetts foreclosure law.        Something

more is required."   Juárez, 708 F.3d at 281.

            Here, Woods's complaint offers no more.    After making a

general allegation regarding the purported illegality of Wells

Fargo's foreclosure, she states only that she seeks a remedy under

93A. This failure to set forth any particular acts or practices

marked by "an extortionate quality . . . of unfairness [and

deceptiveness]," Arthur D. Little, Inc., 147 F.3d at 55 (quoting

Atkinson v. Rosenthal, 33 Mass. App. Ct. 219, 226, 598 N.E.2d 666,

670 (1993)), necessitates a finding that the facts as pled are

insufficient to state a claim.

            Woods's claim necessarily fails for another reason as

well.   Namely, 93A includes a pre-suit notice provision mandating

that "[a]t least thirty days prior to the filing of any such

action, a written demand for relief, identifying the claimant and

reasonably describing the unfair or deceptive act or practice

relied upon and the injury suffered" be sent to the respondent.


                                 -19-
Mass. Gen. Laws ch. 93A, § 9(3); Entrialgo v. Twin City Dodge,

Inc., 368 Mass. 812, 812, 333 N.E.2d 202, 204 (1975) ("A demand

letter listing the specific deceptive practices is a prerequisite

to suit. . . ."). Plaintiffs are exempt from this requirement only

if "the prospective respondent does not maintain a place of

business or does not keep assets within [Massachusetts]."     Mass.

Gen. Laws ch. 93A, § 9(3).   Woods does not dispute that she never

sent timely pre-suit notice.   Rather, she argues for an exemption

from the requirement, based on her assertion that Wells Fargo

maintains no assets in Massachusetts.     Wells Fargo avers, to the

contrary, that it undoubtedly possesses at least one asset: a real

property interest in the form of Woods's mortgage and note.

          Woods points to a recent district court decision holding

that possession of a mortgage, absent its accompanying note, cannot

alone sustain 93A's notice requirement because it "is of no value

as property, as it could at most be only resorted to as a trust for

the benefit of the holder of the note."     Butler v. Deutsche Bank

Trust Co. Ams., Civ. No. 12-10337-DPW, 2012 WL 3518560, at *12-13

(D. Mass. Aug. 14, 2012) (quoting Eaton, 969 N.E.2d at 1125)

(internal quotation marks omitted).   Even if that case is correct,

however, contra McKenna, 693 F.3d at 218 (finding a real property

interest sufficient to require notice even absent a determination

that the mortgagee held the note), it is inapposite to the current

proceedings.


                               -20-
            Here, the complaint does not support an allegation that

Wells Fargo holds a mortgage "separated from the underlying debt."

Butler, 2012 WL 3518560 at *12 (quoting Eaton, 969 N.E.2d at 1124)

(internal quotation marks omitted). Rather, Wells Fargo holds both

the mortgage and the underlying promissory note. In Massachusetts,

a   title   theory      state,    possession      of   the   mortgage    and    note

undisputedly vests in the holder a real property interest.                       See

Ibanez, 941 N.E.2d at 51-52; Maglione v. BancBoston Mortg. Corp.,

29 Mass. App. Ct. 88, 91, 557 N.E.2d 756, 758 (1990) (explaining

that   in   a   title    theory    state   "the    mortgagee    may     enter   into

possession of the mortgaged premises upon default and before

foreclosure").       As such, that Wells Fargo maintained at least one

asset in Massachusetts is clear.           This is enough to establish the

need for pre-suit notice.            Because Woods's pleadings admit she

filed no notice, her 93A claim was properly dismissed.

                                  III. Conclusion

            Ultimately, this case stands as another example of the

personal costs exacted on homeowners as a result of the housing

market's Icarus-style rise and fall.                   Its unfortunate events,

however, do not present legally cognizable claims for relief in

this case. For the reasons set forth above, we affirm the district

court's dismissal of Woods's complaint.

            Affirmed.




                                       -21-